Citation Nr: 1613616	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  08-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction (ED).  

2.  Entitlement to service connection claim for reflux, nausea, and severe weight loss, to include as due to undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974 and from December 1990 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2006 by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

With regard to the Veteran's claims seeking a higher rating for erectile dysfunction and service connection for a disorder manifested by acid reflux, the Board reopened the service connection claim for reflux and remanded the reopened claim and the increased rating claim in October 2011, August 2014, and August 2015 for further development.  As further development is required, these issues must be remanded, once again.  

With regard to the Veteran's claim seeking a higher rating for irritable bowel syndrome, the Board remanded this claim in October 2011 and August 2014.  In August 2015, the Board granted a 30 percent rating, but no higher, for this disability throughout the appeal period.  This matter has been the subject of a separate appeal to the United States Court of Appeals for Veterans Claims (Court) and will be addressed in a separate Board decision when the post-Court due process is complete.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claims seeking an initial higher rating for erectile dysfunction and service connection for a disorder manifested by reflux, nausea, and severe weight loss, to include as due to undiagnosed illness, when last remanding these claims in August 2015, the Board directed that the Veteran be afforded related VA examinations.  However, while the Veteran was scheduled to participate in the requested examinations, he failed to appear at the scheduled examination times.  He states that he did not receive notice of the scheduled examinations and requests that the examinations be rescheduled, with notice sent to his current address of record.  Given the Veteran's report that he did not receive the examination notice provided by the VA Medical Center, the Board finds that good cause has been asserted for his failure to report for his examinations; thus, the Veteran should be afforded new examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain the Veteran's correct mailing address.

2.  Schedule the Veteran for a VA genitourinary examination to determine the severity and manifestations of his erectile dysfunction.  All indicated studies should be performed.  The examiner should review the entire claims file, specifically the findings of Peyronie's disease, and his/her report should include discussion of the Veteran's documented medical history and assertions, including a report of all the signs and symptoms necessary for rating the Veteran's service-connected erectile dysfunction.  

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed Peyronie's disease is due to, aggravated by, or the result of the Veteran's service-connected erectile dysfunction and/or diabetes mellitus, type II, and, if so, whether the Veteran's Peyronie's disease is considered a penile deformity.

The examiner must provide a complete rationale for the requested opinion.  

3.  Schedule the Veteran for a VA gastroesophageal examination to determine nature and etiology of his GERD.  All indicated studies should be performed.  

The examiner should review the entire claims file, specifically the January 2013 medical opinion that addresses the issue that the Veteran's reflux, nausea, and weight loss condition is a diagnosed disorder, namely GERD.  

The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed GERD has been aggravated beyond its normal progression by his service-connected IBS.  The examiner must provide a complete rationale for the requested opinion.  

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology, which resolve with return to the baseline level of disability.  

4.  If the Veteran does not report to the examinations, include a copy of the notification letter from the VA Medical Center in the claims file.

5.  Finally, readjudicate the Veteran's claims seeking service connection for a disorder manifested by reflux, nausea, and severe weight loss, to include as due to undiagnosed illness and an increased schedular rating for erectile dysfunction.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

